Citation Nr: 0800273	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease, including as secondary to 
medications taken for service-connected disabilities.

2.  Entitlement to service connection for Lyme disease.

3.  Entitlement to an increased initial rating for service 
connected dysthymic disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel
INTRODUCTION

The veteran had active service from February 1987 through 
July 1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from January 2002 and July 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In July 2007, the veteran withdrew his request for a Travel 
Board hearing in this matter.  The case is now before the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a hiatal hernia 
with gastroesophageal reflux disease (GERD).  He contends 
that this disability was caused by the medication he takes 
for his service connected disabilities.  He is presently 
service connected for dysthymia, spondylotic changes of the 
thoracic spine and degenerative disc disease of the lumbar 
spine, neurogenic bladder, left shoulder sprain, right knee 
arthritis, degenerative changes of the cervical spine, left 
knee arthritis, bowel incontinence, right distal tibia 
fracture with right foot and right ankle disability, left 
distal tibia fracture with left foot and ankle disability, 
and left varicocele.  For service connection in this matter, 
the evidence must show that the hiatal hernia with GERD was 
proximately due to the medications for these disabilities.  
38 C.F.R. § 3.310(a) (2007).  In the alternative, service 
connection may be established if the medical evidence shows 
that the hiatal hernia with GERD increased in severity (was 
aggravated) due to the medications taken for the veteran's 
service-connected disabilities, provided the increase in 
severity (aggravation) was not due to the natural progress of 
the disease.  38 C.F.R. § 3.310(b) (2007).  

The veteran was afforded a VA examination in September 2006.  
At that time, the examiner reported that the cause of the 
gastroesophageal reflux is the incompetence of the 
gastroesophageal junction.  This is also contributed by the 
sliding hiatal hernia.  He opined that this diagnosis is not 
likely related to any of the veteran's service-connected 
conditions, but that the symptoms of heartburn in the past 
were "most likely accentuated by the use of NSAIDS in the 
past like naprosyn, and sulindac.  He was taking the NSAIDS 
for the service connected traumatic arthritis and service 
connected intervertebral disc syndrome."  This opinion does 
not explain whether the GERD was proximately due to or 
aggravated by the veteran's service connected disabilities, 
including the medications taken for them.  It is unclear to 
the Board what the descriptor, "accentuated," means, and 
the Board may not decide what the term means on its own 
volition.  "BVA panels must consider only independent 
medical evidence to support their findings rather than 
provide their own medical judgment." Colvin v. Derwinski, 1 
Vet. App. 171, 172 (1991).  Because the medical opinion on 
the record is unclear as to the etiology of the veteran's 
GERD, an addendum to the September 2006 report is needed.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

Also, the veteran has notified VA several times that he is in 
receipt of Social Security Disability benefits.  See two 
December 2006 statements by the veteran, as well as a 
December 2004 submission by his representative, which 
includes a photocopy of the November 2004 Social Security 
Administration (SSA) decision granting the veteran benefits.  
Under 38 C.F.R. § 3.159(c)(2), VA must assist the veteran in 
obtaining relevant medical evidence in the custody of a 
Federal department or agency, including SSA.  In this case, 
the SSA decision clearly discusses the veteran's "Lyme 
disease, neurological decline, degenerative disc disease and 
degenerative joint disease of the lumbar spine, urinary 
incontinence, neurogenic bladder, major depressive disorder, 
and history of alcohol abuse, not current."  Because these 
disabilities directly address the issues at hand, the medical 
evidence in the SSA's file may be highly relevant to the 
veteran's claim.  As such, a remand is required.  38 C.F.R. 
§ 3.159(c)(2) (2007).

In addition, the veteran submitted a medical opinion 
favorable to his claim for service connection for Lyme 
disease in December 2006, following the most recent statement 
of the case (SOC).  This additional statement is in apparent 
disagreement with the conclusion of the examiner who 
conducted the September 2006 VA examination.  Further 
discussion of the evidence is required to reconcile the most 
recent clinical records with the other evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
assist the veteran in obtaining all 
relevant medical evidence with regard to 
his claim, including but not limited to 
the medical evidence associated with the 
November 2004 SSA decision regarding the 
veteran's disability benefits.

2.  Obtain an addendum to the September 
2006 esophagus and hiatal hernia VA 
examination report.  The examiner is asked 
to render an opinion as to the etiology of 
the veteran's hiatal hernia with GERD, to 
include a determination as to whether the 
medications taken for the veteran's 
service-connected disabilities proximately 
caused the hiatal hernia and/or GERD, or 
caused the condition to increase in 
severity.  An explanation for any opinion 
rendered is requested.

3.  Obtain the veteran's current VA 
clinical records since September 2006, 
especially any and all records of VA 
treatment of the veteran's psychiatric 
disorders and service-connected 
psychiatric disability.  The veteran 
should also be afforded the opportunity to 
submit or identify any records of non-VA 
treatment of a psychiatric disorder.

4.  The veteran should be afforded an 
updated VA psychiatric examination.  The 
examiner should be asked to assign a 
diagnosis for each psychiatric disorder 
present.  The examiner should distinguish 
the symptoms of the veteran's service-
connected dysthymia from the symptoms of 
other psychiatric disorders present.  The 
examiner should describe the severity of 
the service-connected dysthymic 
disability, and explain the determi9nation 
as to the severity of that disability, and 
how the determinations as to psychiatric 
symptoms excluded from the consideration 
of the severity of the service-connected 
disability. 

5.  Afford the veteran additional review 
of clinical records related to the 
veteran's claim for service connection for 
Lyme disease.  If additional VA 
examination is required, conduct such 
examination,

6.  Readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


234Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



